DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 15, 16 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. 20140198253 A1 in view of CHIBA (US 20120320020 A1).
	Regarding claim 1 KIM discloses a display apparatus, comprising:
	 a control device configured to generate data signal; 
Fig. 2 and [0051] The display apparatus 100 includes a displayer 130, a communicator 140, and a controller 150.
	a transmission device removably coupled to the control device to receive data signal from the control device, the transmission device comprising:
	Fig. 2 for the communicator 140
	a first transmission module configured to wirelessly transmit data signal when the control device supplies power to the first transmission module; and
	Fig. 3 B and [0055] for communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.	
	a second transmission module coupled to the control device; and 
	Fig. 3 B and the communicator and 142

    PNG
    media_image1.png
    807
    671
    media_image1.png
    Greyscale

	a panel device configured to wirelessly receive data signal from the first transmission module when the control module couples to and supplies power to the panel device via the second transmission module.
	Fig. 3 B for the second communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.
when the control module couples to and supplies power to the panel device via the second transmission module.
	in the same filed of endeavor, CHIBA discloses when the control module couples to and supplies power to the panel device via the second transmission module
	[0037] The bridge device 112 functions as a power supply controller which powers on or powers off the LCD 16 by turning on or off the power supply switch circuit 101. When the bridge device 112 has received an LCD panel power-on request from the graphics controller (GPU) 114, the bridge device 112 sets an LCD panel power enable (EN) signal in an active state, thereby powering on the LCD 16, that is, supplying LCD panel power to the LCD 16. In addition, when the bridge device 112 has received an LCD panel power-off request from the graphics controller (GPU) 114, the bridge device 112 sets the LCD panel power enable (EN) signal in an inactive state, thereby powering off the LCD 16. 


    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale



	Regarding claim 2, CHIBA discloses the display apparatus of claim 1, wherein the control device comprises: 
	a power module removably coupled to the panel device via the transmission device and configured to supply power to the transmission device and the panel device.

    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale

	Regarding claim 3, KIM discloses display apparatus of claim 2, comprising: 
	 a connection device removably coupled between the control device and the transmission device, the connection device comprising:
	a first connection unit removably coupled to the control device and the transmission device and configured to provide data signal to the transmission device from the control device; and

    PNG
    media_image1.png
    807
    671
    media_image1.png
    Greyscale

Fig. 3 B and [0055] for communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.
	However, KIM fails to disclose a second connection unit removably coupled to the power module and the second transmission module, wherein the power module supplies power to the panel device via the second connection unit and the second transmission module.
	in the same filed of endeavor, CHIBA discloses a second connection unit removably coupled to the power module and the second transmission module, wherein the power module supplies power to the panel device via the second connection unit and the second transmission module.

    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale

	Fig. 3 for The power switch circuit 101 is composed of a switch (e.g. FET) which is connected between a power supply terminal VCC and the LCD 16. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of supplying the power to the LCD panel as disclosed by CHIBA to the system/method of supplying power to display components as disclosed by KIM in order to supply power to different components in the system 

	Regarding claim 15 KIM discloses a display apparatus, comprising:
	a control device configured to provide data signal;
Fig. 2 and [0051] The display apparatus 100 includes a displayer 130, a communicator 140, and a controller 150.
	a transmission device removably coupled to the control device to receive data signal, the transmission device comprising:
	Fig. 2 for the communicator 140

	a first transmission module configured to wirelessly transmit data signal; and 
	Fig. 3 B and [0055] for communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.	

	 a second transmission module removably coupled to the control device; and
	Fig. 3 B and the communicator and 142


    PNG
    media_image1.png
    807
    671
    media_image1.png
    Greyscale

	a panel device removably coupled to the second transmission module and configured to wirelessly receive data signal from the first transmission module, wherein the control device supplies power to the panel device via the second transmission module.
Fig. 3 B for the second communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.
	However, Kim fails to disclose when the control module couples to and supplies power to the panel device via the second transmission module.
	in the same filed of endeavor, CHIBA discloses when the control module couples to and supplies power to the panel device via the second transmission module
	[0037] The bridge device 112 functions as a power supply controller which powers on or powers off the LCD 16 by turning on or off the power supply switch circuit 101. When the bridge device 112 has received an LCD panel power-on request from the graphics controller (GPU) 114, the bridge device 112 sets an LCD panel power enable (EN) signal in an active state, thereby powering on the LCD 16, that is, supplying LCD panel power to the LCD 16. In addition, when the bridge device 112 has received an LCD panel power-off request from the graphics controller (GPU) 114, the bridge device 112 sets the LCD panel power enable (EN) signal in an inactive state, thereby powering off the LCD 16. 


    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of supplying the power to the LCD panel as disclosed by CHIBA to the system/method of supplying power to display components as disclosed by KIM in order to supply power to different components in the system 


	Regarding claim 16 KIM discloses the display apparatus of claim 15, comprising:
	a connection device removably coupled between the control device and the transmission device, the connection device comprising: 
	a first connection unit removably coupled to the control device and the transmission device and configured to provide data signal from the control device to the transmission device;

    PNG
    media_image1.png
    807
    671
    media_image1.png
    Greyscale

Fig. 3 B and [0055] for communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.
	However, KIM fails to disclose and a second connection unit removably coupled to the control device and the transmission device, wherein the control device supplies power to the transmission device and the panel device via the second connection unit.  
	in the same filed of endeavor, CHIBA discloses and a second connection unit removably coupled to the control device and the transmission device, wherein the control device supplies power to the transmission device and the panel device via the second connection unit.  


	 

    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale

	Fig. 3 for The power switch circuit 101 is composed of a switch (e.g. FET) which is connected between a power supply terminal VCC and the LCD 16. 
	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of supplying the power to the LCD panel as disclosed by CHIBA to the system/method of supplying power to display components as disclosed by KIM in order to supply power to different components in the system 

	Regarding claim 19 KIM discloses the display apparatus of claim 15, wherein the first transmission module wirelessly transmits data signal to the panel device when the control device supplies power to the first transmission module. 
Fig. 3 B for the second communicator 144 may be configured to transmit the video signal to the terminal 200 via Wi-Fi.
	However, Kim fails to disclose when the control device supplies power to the first transmission module. 
	in the same filed of endeavor, CHIBA discloses when the control device supplies power to the first transmission module. 
	[0037] The bridge device 112 functions as a power supply controller which powers on or powers off the LCD 16 by turning on or off the power supply switch circuit 101. When the bridge device 112 has received an LCD panel power-on request from the graphics controller (GPU) 114, the bridge device 112 sets an LCD panel power enable (EN) signal in an active state, thereby powering on the LCD 16, that is, supplying LCD panel power to the LCD 16. In addition, when the bridge device 112 has received an LCD panel power-off request from the graphics controller (GPU) 114, the bridge device 112 sets the LCD panel power enable (EN) signal in an inactive state, thereby powering off the LCD 16. 


    PNG
    media_image2.png
    604
    792
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one ordinary skill in the art before the effecting filing date the invention was made to incorporate the system/method of supplying the power to the LCD panel as disclosed by CHIBA to the system/method of supplying power to display components as disclosed by KIM in order to supply power to different components in the system 



Allowable Subject Matter
Claims 4-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995. The examiner can normally be reached 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAMIRA MONSHI/Primary Examiner, Art Unit 2422